— Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Based on his plea of guilty, defendant was sentenced to a term of imprisonment to run concurrently with the sentence based on the conviction in his first appeal, treated herewith. Thus, should the appeal from the first conviction result in a reversal, it may entitle defendant to withdraw his guilty plea in this case (see, People v Fuggazzatto, 62 NY2d 862). Therefore, we grant counsel’s motion to be relieved of his assignment and we assign new counsel to perfect the appeal. (Appeal from Judgment of Genesee County Court, Graney, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Boomer, Pine, Lawton and Boehm, JJ.